Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The response filed on 7/27/21 has been entered. 

Applicant’s arguments filed 7/27/21 have been fully considered but they are not deemed to be persuasive.

		Maintained Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-11 and 23Stand rejected under 35 U.S.C. 103 as being unpatentable over Carlsson et al. (US 2016/0081945) in view of Lehtonen et al. (US 2013/0337056) and further in view of Rowan et al. (US 4289871) and Phillips  et al. (US 7357910)
 	With regards to instant claim 1, 3-5 Carlsson teaches a method of preparing a pharmaceutical composition  (see abstract) by loading the nanoparticle into the reactor (that is the drug, see 0050, ) applying a vaporous or gaseous metal precursor to the particles in the reactor; (b) purging and/or evacuating the reactor to remove the non-reacted or non-adsorbed precursor and the gaseous reaction by-products (c) exposing the nanoparticles to a second precursor to activate the surface again for the reaction of the first precursor; (d) purging and/or evacuating of the reactor and optionally repeating the steps (a) to (d) in order to achieve the desired coating thickness, wherein the coating comprises metal oxide with a thickness of 0.1-100 nm (see 0080, as required by instant claim 6 and 8), suitable excipient and pharmaceutically acceptable carrier (see 
However Carlsson fails to teach one or more pump-purge cycles of the reactor using inert gas as required by part e and also fails to directly recite that the particles remain in the reactor and the temperature of the particles remains at 22- 35°C.  Nonetheless A person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to theanticipated success, it is likely the product not of innovation but of ordinary skill andcommon sense." KSR Intemational Co. v. Teleflex Inc., 82 USPQ2d 1385, 1390 and MPEP 2143 states "when there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense."     Therefore that the skilled artisan would have had reason to try these methods with varying temperatures in the reactor to result at a temperature not more than the reasonable expectation that at least one would be successful. With regards to the recitation “and the reactor contents are agitated prior to and/or during step (b), step (c), and/or step (e)” Carlsson does teach admix of the compositions (see 0081 and 0084).
and the reactor contents are agitated prior to and/or during step (b), step (c), and/or step (e), (see 0025 and 0040) and the oxidant is water (see claim 14).
Rowan teaches surface area to volume ration reactor operating has a pressure of 0.1 to 760 torr (as required by instant claim 1, see abstract and claim 1).  
 Phillips et al. teach producing metal oxide nanoparticle in a hot metal vapor zone (see abstract), having a particle size of 1-100 nanometers (see claim 17),
It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Lehtonen, Rowan and Philips amending the steps of Carlsson and prepare a pharmaceutical composition comprising a drug following the steps taught  and incorporating  the teaching containing core enclosed with metal oxide taking the combined steps into consideration of producing the metal oxide , wherein the reactor comprises water as the oxidant with the inert gas below 1 torr as required with a reasonable expectation of success because the art recognizes the varying torr can be  one would have been motivated to combine these references and make the modification because they are drawn to same technical fields (constituted with same ingredients and share common utilities, and pertinent to the problem which applicant concerns about. MPEP 2141.01(a). Although the cited references did not teach that the particle size of 22º-35º, however, the same temperature will be expected of the particles will be the same as that recited by the claims within 22º-35º at an atmospheric pressure under1 torr.  
Applicant argues that Carlsson and Lehtonen, Rowan concerns methods for preparing high viscosity polyesters. This is completely unrelated to atomic layer deposition of metal oxide on particles. It is granted that Rowan refers to various low operating pressures for reactors, but this is in reactors for producing polyester polymers. In any event, the low operating pressure of such reactors has nothing to do with a pump-purge cycle and that the present specification explains at pages 8-9, conventional methods for atomic layer deposition "using vaporous or gaseous precursors when performed at temperatures lower than 500C do not yield pharmaceutical compositions with improved properties due to elevated levels of oxidant (e.g., water) in the reactor as the temperature is decreased below 50 0C.
 In response Carlsson specifically the coating process is from 20-800. Applicant has not shown any subset from the r since the prior art does teach the overlapping range. (see 0095) taught by the prior art. In other to assert such there should be a showing of the unexpected result that will not be obvious to one of ordinary skill in the art to employ to get to Applicant’s claimed invention.  Accordingly Ex parte Gelles 22 

Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 3 – 11 and 23 stand provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 - 20 of U.S. Patent Application No. 16515875 in view of Lehtonen above. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       Both sets of claims refer to a method of coating or a method for preparing a coated drug through placing in a vacuum chamber or a reactor that is purged with gas. It would have been obvious to one of ordinary skill in the art to have been motivated to incorporate Lehtonen and produce a coated drug of the copending and the instant claims since the copending is a generic claim and the instant claim is specifically adding a metal oxide,.  


Claim 1, 3 - 11 and 23 stand provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 - 18 of U.S. Patent Application No. 16438371 in view of Lehtonen above. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       Both sets of claims refer to a method of coating or a method for preparing a coated drug through placing in a vacuum chamber or a reactor that is purged with gas. It would have been obvious to one of ordinary skill in the art to have been motivated to incorporate Lehtonen and produce a coated drug of the copending and the instant claims since the copending is a generic claim and the instant claim is specifically adding a metal oxide describing the  reactor,.  It would have been obvious to use the reactor to prepare the coated particles of the instant claims with a reasonable expectation of success as in order to produce the instant claims a device for producing will be used.
	In view of the foregoing, the copending application claims and the current application claims are obvious variations.
 

Claim 1, 3-11 and 23 stand provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 - 18 of U.S. Patent Application No. 16438382 in view of Lehtonen above. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       Both sets of claims refer to a method of coating or a method for preparing a coated drug through placing in a vacuum chamber or a reactor that is purged with gas. It would have been obvious to one of ordinary skill in the art to have been motivated to incorporate Lehtonen and produce a coated drug of the copending and the instant claims since the copending is a generic claim and the instant claim is specifically adding a metal oxide describing the  reactor,.  It would have been obvious to use the reactor to prepare the coated particles of 
	In view of the foregoing, the copending application claims and the current application claims are obvious variations.

Applicant's request that the Double Patenting rejection be held in abeyance until it is made permanent is noted but will be maintained in this Office Action and future Office Actions until withdrawn.


No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        8/9/21